Title: Maximilian Godefroy to Thomas Jefferson, 12 October 1816
From: Godefroy, Maximilian
To: Jefferson, Thomas


          
            
              Monsieur:
               Du Pont Naturel. 12. octbre 1816.
            
            Si vous n’etiez vous même un Amateur Si distingué des beautés de la Nature, je devrais certainement craindre que la liberté que je prends en me faisant L’Honneur de vous adresser cette Lettre ne vous parût une indiscrétion, Etrange peut être, lorsque le motif qui l’inspire vous Sera connu.
            Depuis une Douzaine de jours que je Suis ici aucun, excepté celui cy, ne S’est passé Sans que j’allasse Etudier L’Effet imposant de ce pont, merveille que les notes Sur la virginie, non moins que la Nature, rendent Si justement célebre. forcé de m’eloigner bientôt de ce lieu solennel Si propre à la méditation; Si analogue au Caractère et de mes souvenirs et des affections profondes de mon âme; j’ai voulu du moins tâcher d’en Emporter une image plus correcte que toutes celles que J’avais pu en voir jusques ici, pour Servir de pendant, dans mon Cabinet, à la vue de Harper’s ferry, que j’ai déjà faite depuis quelques années. J’Exprimais il y a quelques jours mes Regrets de me trouver bientôt Separé de cette grande Scène, lorsque quelques habitans du voisinage auxquels je les communiquais me donnerent a croire que peut être ne Serait il pas impossible que d’après L’offre que vous aviez faite précedemment à l’un d’eux de lui céder le Lot qui comprend ce beau lieu, vous ne voulussiez encore consentir, Monsieur, a vous en désaisir, Surtout Si c’etait en faveur du culte des Beaux arts et pour assurer la préservation de cette noble Solitude contre la Hache impitoyable d’une aveugle mais Barbare industrie.
            Si, comme il est vrai, la discrétion Seule peut me prescrire en quittant Charlotteville de ne pas y laisser un mot d’Hommage et L’Expression de tout le Regret que Mme Godefroy (fille du feû Doctr Crawford de Baltimore) avait Eprouvé, ainsi que moi, d’avoir manqué L’Honneur de vous rencontrer dans votre Temple des Muses, ainsi que nous nous en etions flattés en entreprenant notre visite à la Virginie; vous Jugerez, Monsieur, que ce ne peut être Sans hésitation et Sans quelque embarras que j’ose me permettre de vous présenter ma Timide pétition—Elle ne peut manquer d’être Telle, puisque, par ce qui précede, vous avez déjà prévu, Monsieur, que Son objet est de vous prier, au cas où effectivement vous ne tiendriez pas particulierement à cette possession, de vouloir bien m’accorder la préference pour m’en transmettre la propriété, conformément au Titre original, et aux Conditions que je prends la Liberté de vous solliciter de vouloir bien me faire connaître.
            Ma démarche exige, je crois quelques developpemens; je vais me permettre de les ajouter rapidement.—Elle ne naît d’aucun Esprit de Spéculation, car je Suis trop parfaitement Etranger au génie mercantile; et quant  à la petite Factory qu’on a etabli sur le Pont elle ne paraît pas pouvoir Se Soutenir dans les circonstances actuelles. un tel pas de ma part est donc une affaire que le vulgaire appelera Caprice, mais qu’un homme Sensible à la poésie de la Nature et à Ses effets Jugera Certainement d’une maniere plus favorable.—Balloté d’une Etrange maniere pendant 29 anneés par la varieté des Caprices du sort et de L’Inconséquences humaines, Je Suis déterminé depuis plusieurs années a mourir Citoyen Americain et a vivre le Reste de mes jours Sous L’Egide d’une Liberté raisonnable qui n’existe, et ne peut plus exister pour longtems, ailleurs qu’Ici Sur Notre malheureux Globe—D’Après L’accueil flatteur que j’ai reçu des Habitans de Richmond,—J’ai quelque lieu de croire que je pourrai venir me fixer en Virginie et y respirer un air plus fait pour moi que ne l’a eté celui qui, pendant 10 années d’eff de Constance et d’Efforts inouis a presque epuisé mes forces physiques et mon courage dans ce Baltimore “Sur lequel (pour user d’une phrase qui ne vous est pas inconnüe) le génie du goût avait Semblé avoir jetté Sa malédiction”; du moins jusques à ces derniers momens.—
            or—dans L’Hypothèse, probable, de ce changement de Situation, peut être pourrais-je employer quelques Soins dans mes momens de loisir pour rendre quelques legers Services à la petite contrée du Pont Naturel, Si toutefois, Monsieur, vos dispositions à son Egard sont telles qu’elles m’ont eté représentées
            D’Après ces considérations Sur lesquelles je vous prie; Monsieur, de m’excuser de vous avoir trop arrêté peut être, j’ose me décider en partant pour Baltimore a vous adresser cette Lettre, Esperant que ma démarche trouvera une assez ample Apologie auprès de vous pour me mériter, à votre loisir, la faveur d’un mot de Réponse Sur cet objet et l’absolution de mon indiscrétion Si, effectivement, j’ai pu en commettre une. Dans ce cas je vous prierai de L’oublier en Considération de L’Enthousiasme que m’inspirerent toujours les grandeurs de la Nature, et du prix que je mettrais aussi a posseder un lieu que vous avez chanté avec tant de charmes.
            Je Saisis avec Empressement, Monsieur, cette occasion de vous prier d’agreér Les Hommages Respectueux de ma famille, qui me charge d’avoir L’Honneur de la rappeler au Souvenir de la votre, et je vous prie de vouloir bien accepter L’assurance de tous les Sentimens de Respect avec lesquels
            
              J’ai L’Honneur d’être parfaitement Monsieur, Votre Très Humble et obeissant Serviteur
              
                
                  Maximan Godefroy
                
                
                  Hanover Street.  Baltimore.
                
              
            
          
          
         
          Editors’ Translation
          
            
              Sir:
               Natural Bridge.  12 October 1816.
            
            If you were not yourself such a distinguished connoisseur of the beauties of nature, I would certainly fear that the liberty I am taking in doing myself the honor of addressing you this letter would seem indiscreet to you. Strange, perhaps, once you know the motive that inspires it.
            In the twelve days I have been here, not a day, except this one, has passed without my considering the imposing effect of this bridge, a marvel that the Notes on the State of Virginia, no less than nature, renders so justly famous. Forced to depart soon from this solemn place, which is  so conducive to meditation and analogous to the character of my memories and the deepest affections of my soul, I wanted, at least, to take away with me a more correct picture of it than I had so far seen to serve as a counterpart to the one in my study of Harper’s ferry that I made a few years ago. While recently expressing my regret at finding myself so soon separated from this grand scene, the local inhabitants with whom I spoke gave me to understand that, because of the offer you had previously made to one of them to give up the piece of land including this beautiful place, you might still  be willing, Sir, to part with it, especially if it were for the sake of the fine arts and to assure the preservation of this noble solitude against the merciless ax of blind, barbaric industry.
            If, and this is true, discretion alone prevented me, on departing Charlottesville, from leaving there a word of tribute and expressing all the regret that Mrs. Godefroy (daughter of the late Dr. Crawford, of Baltimore) and I felt at missing the honor of meeting you at your Temple of the Muses, as we had flattered ourselves we would when we undertook our visit to Virginia, you will judge, Sir, that it is not without hesitation and some embarrassment that I dare present my timid petition to you. It cannot fail to be so, as from what I have written above, you have already anticipated, Sir, that its object is to ask you, if you do not particularly value this possession, to be so kind as to grant me the preference in transferring the ownership of it, in accordance with the original title and the conditions that I take the liberty of asking you to make known to me.
            
            I believe that my request requires some explanation, which I will add in short order. It is not at all motivated by the spirit of speculation, because a mercantile bent is totally foreign to me. Regarding the small factory that has been established on the bridge, it seems unable to sustain itself under current circumstances. Such a step on my part is, therefore, what ordinary people might call a whim, but a man sensitive to the poetry of nature and its effects will certainly judge it in a more favorable light.—Tossed about in a strange manner for 29 years by the caprices of fate and the inconsistencies of mankind, I have determined for several years to die an Americancitizen and to live the remainder of my days under the protection of a reasonable freedom, which does not and cannot exist for long anywhere else on our unhappy globe—Because of the flattering welcome I received from the residents of Richmond, I have reason to believe that I could settle in Virginia and breathe there an air that is better suited to me than that which has, during 10 years of constant and extraordinary effort, almost exhausted my physical strength and courage in Baltimore, “On which (to use a phrase that is not unknown to you) the genius of taste seemed to have cast its malediction.” At least until now.—
            Assuming this probable change of situation, perhaps I could render in my moments of leisure some small services to the area around the Natural Bridge, if, Sir, your dispositions regarding it are such as have been represented to me
            From these considerations, for which I beg you, Sir, to excuse me for perhaps having taken up too much of your time, I dare send you this letter on my departure for Baltimore, in the hope that my request will contain sufficient apology to deserve, at your convenience, the favor of a word of reply on this subject and your absolution for my indiscretion, if in fact I have committed one. In that case, I ask you to forget it in consideration of the enthusiasm that the grandeurs of nature have always inspired in me and also of the price I would be willing to pay to own a place you have sung about so charmingly.
            I eagerly seize this occasion, Sir, to ask you to accept the respectful regards of my family. They entrust me with the honor of recalling them to your family, and I pray you to accept the assurance of all the sentiments of respect with which
            
               I have the honor to be in every way, Sir, your very humble and obedient servant
              
                
                  Maximan Godefroy
                
                
                  Hanover Street. Baltimore.
                
              
            
          
        